PAINE, District Judge,
dissenting:
I would remand this case with instructions to the district court to enjoin enforcement of the state court’s Amended Permanent Injunction against Myrna Cheffer (“Cheffer”), a person shown not to be acting in concert with the respondents in the state case.
The central facts of this matter concern the harassment of the function or undertakings of the Aware Woman Center for Choice, an abortion clinic. Prior restraint of the constitutional right of free speech by Cheffer is a concomitant issue adequately treated by the district court order. The strong remand suggested by the majority, bottomed on free speech, provides an imprecise emphasis.
The Amended Permanent Injunction details a factual background omitted by the majority opinion. On September 30, 1992, Judge Wallace H. Hall had entered an injunction against Respondents, three pro-life organizations and six individual pro-life activists, prohibiting interference with ingress to the Aware Woman Center. On April 8,1993, following a three-day evidentiary hearing on Petitioners’ motion to modify the injunction, Judge Robert McGregor found, in summary, that:
A. Despite the previous injunction, persons continued to interfere with ingress to the clinic, by standing on the paved portions of Dixie Highway, standing, kneeling, and sitting on the unpaved portions of the road, approaching moving vehicles on the paved surface, and marching in a picket line that traversed the entrance driveways to the facility’s two parking lots. Cars approaching the area were forced to slow down, particularly those wishing to enter the parking lots.
B. Crowds of up to 400 people would gather at the clinic one to three times per week. The crowds included, not only the named Respondents, but other pro-life demonstrators, pro-choice demonstrators, up to 50 law enforcement officers engaging *713in crowd and traffic control, and media representatives.
C. The gatherings would feature singing, chanting, whistling, music, and bullhorns. Pro-life and pro-choice groups would shout and yell at each other, often competing to make the most noise.
D. The police were sometimes forced to erect barricades to separate the rival groups and permit traffic flow. The pro-life demonstrators would generally remain in the public right of way, while their pro-choice counterparts occupied private property on the clime’s lawn and parking lot.
E. Vehicles slowing to enter the clinic’s driveway would be approached by persons designated by Respondents as “sidewalk counselors,” who attempted to hand antiabortion literature to the occupants and discourage their use of the clinic.
F. The clinic has fences on its west and north sides. Persons would occasionally climb a ladder above the fences to shout at staff and patients entering the facility. On one occasion a demonstrator yelled to a clinic staffer, “I pray that God strikes you dead now!”
G. Since the entry of the previous injunction, Respondent Bruce Cadle and others in concert with him have approached the private residences or temporary lodging places of clinic employees, to confront the occupants (including minor children), picket, shout at passers-by, contact neighbors, and hand out literature identifying the employee as a “baby killer.”
H. On one occasion, Cadle and others demonstrated outside a motel where a staff physician was staying. While Cadle remained outside, his cohorts entered the motel lobby, yelling “child murderer” and “baby killer.” The disturbance delayed the doctor’s departure for the clinic by one-half hour.
I. The same physician was once delayed outside the clinic while Cadle and others stood in front of his car, screaming “baby killer — we don’t want you here in Melbourne.” This physician further witnessed demonstrators running alongside, and in front of, patients’ vehicles, pushing pamphlets in car windows to persons who had not indicated any interest therein. Patients experiencing this confrontation manifested a higher level of anxiety and hypertension, requiring a heavier sedation, and its associated medical risks, to undergo the surgical procedure. The noise of singing, chanting, and shouting also caused stress to patients during the surgery and recuperation. In addition, the doctor observed prospective patients turn away from the crowd in the clinic’s driveway to return at a later date, which only increases the risk associated with the procedure.
J. While driving home one evening, the same physician was followed by a person associated with Respondents, who pretended to shoot him from an adjoining vehicle. As a result of these activities, and the shooting of a physician in North Florida by an anti-abortionist, the physician terminated his employment with the clinic.
K. Respondents or persons in concert ■with them recorded the license plate numbers of clinic patients, obtained their home addresses, and contacted the patients. On occasion, multiple telephone calls have been placed to the clinic, jamming their telephone lines and making it impossible to summon an ambulance for a medical emergency. Patients and staff are sometimes followed in a stalking manner when they leave the clinic, causing them great apprehension.
Judge McGregor thereupon entered the Amended Permanent Injunction against Respondents, Operation Rescue, Operation Rescue America, Operation Goliath, Ed Martin, Bruce Cadle, Pat Mahoney, Randall Terry, Judy Madsen, Shirley Hobbs, and all persons acting on behalf of or “in concert with” them,1 the prohibitions of which are summarized by the majority.
*714This federal proceeding involves the constitutional challenge of Cheffer, a pro-life activist who claims that she is not working in concert with the named Respondents, wishes to engage in peaceful “sidewalk counseling” near the clinic, but fears arrest because (i) 50 similarly independent pro-life demonstrators were arrested on April 10, 1993, and (ii) Judge McGregor commented, during their initial appearances, that he considered any pro-life demonstrator to be acting in concert with the named Respondents for purposes of the Amended Permanent Injunction. On April 13, 1993, Cheffer filed a Verified Complaint for Declaratory Judgment and Preliminary and Permanent Injunctive Relief, Motion for Temporary Restraining Order, Motion for Preliminary Injunction and Permanent Injunction, with supporting affidavits and memoranda of law, seeking to prevent enforcement of the Amended Permanent Injunction against her. The next day, the district court denied the requests for a temporary restraining order and preliminary injunction “[bjased on a review of the case file and the relevant law,” without conducting an evidentiary hearing or permitting further briefing.
The majority concludes that “the district court mistook the legal significance of the state court injunction_” Based upon a provision authorizing the arrest of willful violators, and the subsequent arrest of persons who claim no association to the state court litigation, the majority, in the name of “substance over form,” but without citation of legal precedent, elects to treat the Amended Permanent Injunction as a criminal statute and remands the case so that the district court may do the same.2 This Court has, however, previously affirmed an arrest, detention, and conviction pursuant to a civil injunction that expressly provided: “Anyone having notice of this order who violates any of the terms thereof shall be subject to arrest, prosecution and punishment by imprisonment or fine, or both, for criminal contempt....” United States v. Hall, 472 F.2d 261, 263-64 (5th Cir.1972) (emphasis added).3 Furthermore, this Court has analyzed an injunction purportedly directed at “all persons who are residents of Colquitt County, Georgia” as “impermissibly broad,” narrowed its application to the parties, then affirmed the injunction as modified. Harrington v. Colquitt County Bd. of Educ., 449 F.2d 161 (5th Cir.1971). The majority’s unprecedented decision to assume an impossibility — that a state court judge has passed legislation— skews its analysis.
This improper analytical framework affects the threshold question whether Cheffer, as a supposed stranger to the litigation, has standing to attack the Amended Permanent Injunction. Because the majority has deemed the order an act of legislation, it invokes the substantial overbreadth doctrine, which permits First Amendment litigants “to challenge a statute not because their own rights of free expression are violated, but because of a judicial prediction or assumption that the statute’s very existence may cause others not before the court to refrain from constitutionally protected speech or expression.” Virginia v. American Booksellers Assoc., Inc., 484 U.S. 383, 392-93, 108 S.Ct. 636, 643, 98 L.Ed.2d 782 (1988); see also Massachusetts v. Oakes, 491 U.S. 576, 582, 109 S.Ct. 2633, 2637-38, 105 L.Ed.2d 493 (1989). Under this analysis, Cheffer’s own intention to speak is considered by the majority to be “unimportant.”
The substantial overbreadth doctrine, however, has no application to injunctions, which bind only the parties and do not chill the conduct of others. United States v. Local 560 (I.B.T.), 974 F.2d 315, 344 n. 16 (3rd Cir.1992). A non-party ordinarily lacks standing to assert the free speech eonstitu-*715tional rights of parties subject to an injunction. Radio & Television News Ass’n v. United States Dist. Court, 781 F.2d 1443, 1448 (9th Cir.1986); see generally Duke Power Co. v. Carolina Envtl. Study Group, Inc., 438 U.S. 59, 80-81, 98 S.Ct. 2620, 2634-35, 57 L.Ed.2d 595 (1978) (discussing third-party standing). Cheffer’s standing hinges entirely on her intention to speak and the “credible threat” of prosecution posed by Judge McGregor’s statements regarding his interpretation of the injunction. Kolender v. Lawson, 461 U.S. 352, 355 n. 3, 103 S.Ct. 1855, 1858 n. 3, 75 L.Ed.2d 903 (1983); see also Steffel v. Thompson, 415 U.S. 452, 459-60, 94 S.Ct. 1209, 1215-16, 39 L.Ed.2d 505 (1974). Cheffer has proven a sufficient connection to the state court injunction to confer standing.
A review of Younger v. Harris, 401 U.S. 37, 41-43, 46, 91 S.Ct. 746, 749-50, 751, 27 L.Ed.2d 669 (1971), and its progeny leads to the conclusion that abstention is inappropriate here, because Cheffer is not a party to the state case, nor are her interests “intertwined” with those of the parties. See Hicks v. Miranda, 422 U.S. 332, 348-49, 95 S.Ct. 2281, 2291-92, 45 L.Ed.2d 223 (1975); Doran v. Salem Inn, Inc., 422 U.S. 922, 928-29, 95 S.Ct. 2561, 2566-67, 45 L.Ed.2d 648 (1975).
The majority opinion directs that the district court’s order be vacated, remanding the case for application of the four-part test for preliminary injunctive relief.4 But further proceedings below are unwarranted. Only different instructions to the district court are needed. When the Amended Permanent Injunction is properly viewed as an injunction, it becomes clear that the state court lacks the power to reach Cheffer. “[Cjourts ... may not grant an injunction so broad as to make punishable the conduct of persons who act independently and whose rights have not been adjudged according to law.” Regal Knitwear Co. v. NLRB, 324 U.S. 9, 13, 65 S.Ct. 478, 481, 89 L.Ed. 661 (1945).5 Given the “credible threat” of prosecution posed by Judge McGregor’s comments, see Kolender, 461 U.S. at 355 n. 3, 103 S.Ct. at 1858 n. 3, Cheffer is entitled to an order prohibiting enforcement of the Amended Permanent Injunction against her.6

. Florida Rule of Civil Procedure 1.610(c), like Federal Rule of Civil Procedure 65(d), provides that “[e]very injunction ... shall be binding on the parties to the action, their officers, agents, servants, employees, and attorneys and on those persons in active concert or participation with them who receive actual notice of the injunction.” These procedural rules are derived from the common law doctrine that "defendants may not nullify a decree by carrying out prohibited *714acts through aiders and abettors, although they were not parties to the original proceeding." Regal Knitwear Co. v. NLRB, 324 U.S. 9, 14, 65 S.Ct. 478, 481, 89 L.Ed. 661 (1945).


. In so doing, the majority manages to read Judge McGregor’s mind, determining that he "considered [the civil contempt process] too cumbersome.”


. The Eleventh Circuit, in the en banc decision Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981), adopted as precedent decisions of the former Fifth Circuit rendered prior to October 1, 1981.


. The implication that the district court did not examine the request for preliminary injunction in light of (a) the likelihood of success on the merits, (b) irreparable injury, (c) relative injury to Cheffer and the clinic, and (d) whether issuance of the federal injunction would disserve the public interest is not supported by the record. The district court's order makes note of these requirements and concludes that the burden of proof was not met as to items (c) and (d).


. In United States v. Hall, 472 F.2d 261, 264-65 (5th Cir.1972), this Court held that an injunction against obstructing school children’s access to class could be applied to a non-party acting independently of the parties, because his conduct interfered with the plaintiff children’s right to attend school and the defendant school board’s duty to provide schooling. But this holding was clearly affected by the non-party’s prior notice of the injunction and statement to police that he specifically intended to violate it. See 472 F.2d at 267 ("Rather than challenge [the injunction] by the orderly processes of law, he resorted to conscious, willful defiance."). Under the instant circumstances, Cheffer should be bound by the Amended Permanent Injunction only if she acted in concert with the named state litigants.


.Nothing in this dissent, or the majority opinion for that matter, would prevent entry of a separate injunction against Cheffer if she harasses, intimidates, or otherwise abridges the rights of clinic patients or staff employees.